Citation Nr: 0900161	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  05-00 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
bilateral hearing loss disability prior to April 19, 2006.

2.  Entitlement to an initial rating in excess of 20 percent 
for a bilateral hearing loss disability since April 19, 2006.

3.  Entitlement to an initial compensable rating for service-
connected bilateral pterygium.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1973.

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the veteran has argued in a Notice of 
Disagreement (NOD) from July 2007 (amended in February 2008) 
that the RO's June 2007 decision incorrectly granted him a 20 
percent disability for his service-connected hearing loss 
with an effective date of April 19, 2006.  Instead, he 
believes that he is entitled to an effective date of January 
14, 2003, the date of his original claim. 

In its November 2007 Statement of the Case (SOC), the RO 
interpreted this as a new claim for "entitlement to an 
effective date prior to April 19, 2006" under 38 C.F.R. § 
3.400(o)(2) (addressing the earliest date for disability 
compensation).  

Although an appeal was never submitted in response to this 
SOC, the Board determines that it retains jurisdiction to 
consider this question.  The RO's June 2007 decision derives 
directly from a valid and timely NOD submitted in June 2004 
that disputes an initial rating decision, for which a timely 
and valid appeal was also filed in January 2005. 

On an appeal of an initial rating, the RO must consider the 
appropriate rating for the entire period of the claim which, 
as relevant here, includes consideration of the appropriate 
disability rating from the time of the original claim.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Therefore, any claim for "entitlement to an effective date 
prior to April 19, 2006" is necessarily subsumed by the 
Board's review of the initial rating decision in accordance 
with the principles stated in Fenderson.  

The veteran's pterygium claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to April 19, 2006, audiometric test results 
corresponded to numeric designations no worse than Level II 
for the veteran's right ear and Level II for his left ear.

2.  Since April 19, 2006, audiometric test results 
corresponded to numeric designations no worse than Level IV 
for the veteran's right ear and Level VI for his left ear.


CONCLUSIONS OF LAW

1.  Prior to April 19, 2006, the criteria for an initial 
compensable rating for a bilateral hearing loss disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 
(2008).

2.  Since April 19, 2006, the criteria for an initial rating 
in excess of 20 percent for a bilateral hearing loss 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

The Board notes that the veteran's increased rating claim is 
an appeal from an initial assignment of a disability rating.  
As such, the claims require consideration of the entire time 
period involved.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Furthermore, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings is permissible.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Increased Rating for Bilateral Hearing Loss

In evaluating the extent of hearing loss, disability ratings 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by pure tone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometric test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric test.  

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the pure tone decibel loss. 

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical  row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2008).  

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

As background, the veteran originally submitted a claim for 
service connection for bilateral hearing loss in November 
1990.  The RO denied service connection in May 1991 and, 
after he did not appeal, the decision became final one year 
later.  In January 2003, he applied to reopen the claim.  
Based on a March 2003 VA examination concluding that no 
relationship existed between his hearing loss and active duty 
service, the RO denied the application in April 2003 on the 
basis that none of the submitted evidence was new and 
material.  

However, in June 2003, the VA examiner modified her opinion 
and determined that the veteran's hearing loss was 
attributable to active duty service.  In a subsequent July 
2003 decision, the RO granted service connection for 
bilateral hearing loss with a 0 percent disability effective 
January 15, 2003.  After a December 2004 Statement of the 
Case (SOC) confirmed the initial decision, he filed his 
appeal in January 2005.  

After another VA examination in April 2006, the RO increased 
the rating to 20 percent in June 2007, and made it effective 
April 19, 2006, the day of the VA examination.  A June 2007 
SSOC confirmed the June 2005 decision.  

Finally, the Court of Appeals for Veterans Claims has held 
that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Therefore, even though 
the RO granted the veteran's original claim, the claim is 
still properly before the Board for its review.

Entitlement to an Increased Rating Prior to April 19, 2006

Prior to April 19, 2006, the evidence does not support a 
compensable rating.  Specifically, in a March 2003 VA 
examination, his pure-tone thresholds were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
35
35
35
LEFT
45
40
45
65
65

Speech audiometry revealed speech recognition ability of 84 
percent in both ears.
The veteran's average pure tone thresholds are 38 dB in his 
right ear, and 52 in his left.  

After applying these average pure tone thresholds and speech 
recognition percentages of Table VI of 38 C.F.R. § 4.85, they 
indicate that he has Level II hearing loss in each ear.  When 
applying these hearing loss levels to Table VII, the Board 
concludes that a 0 percent disability rating is appropriate.  

Additionally, there is no showing of an exceptional pattering 
of hearing impairment under Table VIa.  Therefore, the 
provisions of 38 C.F.R. §§ 4.86(a) or 4.86(b) are not 
applicable.   

Entitlement to an Increased Rating Since April 19, 2006

Since his second VA examination on April 19, 2006 the veteran 
has been rated at 20 percent based on the following pure-tone 
thresholds:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
45
55
55
LEFT
50
50
60
75
75

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 60 in the left ear.  

Applying the average pure tone thresholds of 51 dB in the 
right ear and 62 dB in the left ear, and the speech 
recognition percentages to Table VI of 38 C.F.R. § 4.85, the 
veteran has Level IV hearing loss in the right ear and Level 
VI hearing loss in the left ear.  Applying these values to 
Table VII, the Board concludes that a rating in excess of 20 
percent is not warranted.

As noted above, the Board is limited in evaluating hearing 
loss to the mechanical application of the rating schedule 
under the specified testing methods.  For example, any impact 
of the hearing loss on the veteran's daily life cannot be 
accounted for outside the rating tables of 38 C.F.R. § 4.85.  
The ratings assigned for his bilateral hearing loss 
accurately reflects his disability as contemplated under the 
VA rating criteria throughout the rating period on appeal. 

Based on the veteran's recorded pure tone thresholds, the 
Board concludes that he is entitled to a 0 percent rating 
prior to April 19, 2006, and a 20 percent rating since.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims arise from his disagreement with the 
initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
private and VA outpatient treatment records and he was 
afforded VA examinations in March 2003 and April 2006.  The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

An initial compensable rating for a bilateral hearing loss 
disability prior to April 19, 2006, is denied.

A initial rating in excess of 20 percent for a bilateral 
hearing loss disability since April 19, 2006, is denied.




REMAND

The veteran indicated in a July 2008 statement that his 
service-connected pterygium had continued to worsen since his 
VA examinations.  VA's General Counsel has indicated that 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate. VAOPGCPREC 11-95 
(April 7, 1995) (while the Board is not required to direct a 
new examination simply because of the passage of time, a new 
examination is appropriate when the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the last examination).  

Under these circumstances, the veteran should be afforded a 
VA examination for the purpose of determining the current 
severity of the service-connected disability on appeal.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).    

Accordingly, the case is REMANDED for the following actions:
 
1.  The RO should VA outpatient treatment 
records from the VAMC Birmingham, Alabama, 
from June 2005 to the present.

2.  The veteran should be afforded an 
examination to determine the severity of 
his service-connected pterygium.  

The claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed.  The examiner should 
obtain a detailed clinical history from the 
veteran.  All pertinent pathology found on 
examination should be noted in the report 
of the evaluation.  

3.  The RO should then readjudicate the 
claim on appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


